Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
The following is a Final Office Action in response to communications filed on 14 of September 2021.
Claims 1, 2, 7, 8, 13, 14, 19 and 20 have been amended.
Claims 1-24 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that in a manner similar to dependent Claim 2 of Example 46, amended independent Claim 1 is not simply directed to any form of organizing information with mathematical correlations. Instead, amended Claim 1 teaches other meaningful limitations, such as providing a report to a user that includes a rank ordered list of assessment results that correspond to mirages in visualizations of data. In this way, the generation of the rank ordered list conserves 

35 USC § 103
Applicant asserts that the suggested combination of the Ritchie and Kenthapadi references fail to disclose or suggest the novel limitations of amended Claim 1. Also, each of these dependent claims are amended to clarify the comparison applies to relationship variability differences, which is not disclosed or made obvious by any of the cited references.  Examiner respectfully disagrees.  Examiner no longer relies on the Kenthapadi reference to teach claim 1.  References Jacinto and 

Claim Rejections--35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 13, and 19 are directed at employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are metaphorically induced for the data from the data source.  The specification does not expressly or inherently disclose metaphorically induced as previously stated and seen in Page 28 of the specification.
There is no disclosure in the instant application’s specification of metaphorically induced. To satisfy the written description requirement, a patent specification must describe the claimed 
Dependent claims 2-6, 8-12, 14-18, and 20-24 depend on claims 1, 7, 13, and 19 and do not cure the aforementioned deficiencies, and thus, claims 2-6, 8-12, 14-18, and 20-24 are rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1, 7, 13, and 19 introduce “metaphorically induced" which is unclear, rendering the claims indefinite.  It is unclear as to how an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are metaphorically induced for the data from the data source.  This term is not made clear by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and further clarification is needed.  For the purpose of examination, examiner interprets the term to mean metamorphic testing as disclosed in Page 28 of the specification.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 

	With respect to 2A Prong 1, claim 13 recites “…providing one or more visualizations based on data from a data source; determining one or more assessment models based on the one or more visualizations, wherein the one or more assessment models are arranged to detect one or more mirages in the one or more visualizations, and wherein the one or more mirages are visually misleading presentations of one or more relationships for the data in the one or more visualizations;- 5 -Response to NFOA dtd 14Jun2021Application No. 16/732,027DocketNo.: TBLE-1-0101 Amendment dated September 14, 2021 Reply to Office Action of June 14, 2021employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are metaphorically induced for the data from the data source, wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages; generating a rank ordered list of the one or more assessment results based on each corresponding assessment score; and providing a report to a user that includes the rank ordered list of the one or more assessment results that corresponds to the one or more mirages, wherein the generation of the rank ordered list conserves…by detecting and ordering, for the user, the one or more mirages without having to provide the user with access to the data in the one or more visualizations; …receiving the report”.  Claims 1, 7, and 19 recites similar limitations as claim 13 and therefore it recites an abstract idea.

Dependent claims 2-6, 8-12, 14-18, and 20-24 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 7, 13, and 19 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 

	With respect to step 2B, claims 1, 7, 13, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a network computer”, “a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors”, “computational resources”, and “a client computer” that execute instructions that perform actions”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 17 Lines 8-28 “Additionally, in one or more embodiments (not shown in the figures), client computer 200 may include an embedded logic hardware device instead of a CPU, such as, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), Programmable Array Logic (PAL), or the like, or combination thereof. The embedded logic hardware device may directly execute its embedded logic to perform actions. Also, in one or more embodiments (not shown in the figures), client computer 200 may include one or more hardware micro-controllers instead of CPUs.  In one or more embodiments, the one or more micro-controllers may directly execute their own embedded logic to perform actions and access its own internal memory and its own external Input and Output Interfaces (e.g., hardware pins or wireless transceivers) to perform actions, such as System On a Chip (SOC), or the like. Illustrative Network Computer FIGURE 3 shows one embodiment of network computer 300 that may be included in a system implementing one or more of the various embodiments. Network computer 300 may include many more or less components than those shown in FIGURE 3. However, the components shown are sufficient to disclose an illustrative embodiment for practicing these innovations. Network computer 300 may represent, for example, one embodiment of at least one of visualization server computer 116, data source server computer 118, or the like, of FIGURE 1. Network computers, such as, network computer 300 may include a processor 302 that may be in communication with a memory 304 via a bus 328. In some embodiments, processor 302 may be comprised of one or more hardware processors, or one or more processor cores”.  
As a result, claims 1, 7, 13, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6, 8-12, 14-18, and 20-24 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3-7, 9-13, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160350950 to Ritchie et al (hereinafter referred to as “Ritchie”) in view of US 10642723 to Krishnamoorthy (hereinafter referred to as “Krishnamoorthy”) and in further view of US 20210049143 to Jacinto et al (hereinafter referred to as “Jacinto”).  

(A)	As per Claims 1, 7, 13 and 19:
Specifically, Ritchie teaches:
	providing one or more visualizations based on data from a data source; (Ritchie ¶80 the rules are generally a plurality of relationships with respect to the meta-data and its type, each relationship comprehending a reference to at least one numerical element value. It should be noted that there is no limit to the rules to follow for the meta-data and the corresponding numerical element value when creating a graphical visualization).
determining one or more assessment models based on the one or more visualizations, wherein the one or more assessment models are arranged to detect one or more mirages in the one or more visualizations, and wherein the one or more mirages are visually misleading presentations of one or more relationships for the data in the one or more visualizations; (Ritchie ¶120 As depicted in FIG. 19a , an embodiment of the present invention provides a method (1900) for visually identifying data errors on graphics on a computing device. The method (1900) voluntarily called Smart graphical Error Detection Technology or SEDT initiates at step (1902) if Smart graphical Error Detection Technology is turned on. In step (1904), the system analyzes the identified meta-data, numerical elements, and rules, in combination or individually associated with the Label. If the Label is found to have a rule-based algorithm, then in step (1906) that rule is applied).
employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations…wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages; (Ritchie ¶122-123 the chart (1924) shows a downward trend in forward years FY14E to FY18E (amount of variability) that would not be picked up using statistical methods FIG. 1c. Smart graphical Error Detection Technology has highlighted the FY18E meta-data as a possible error (1928) as per step (1912).  In an exemplary embodiment of the present invention, as depicted in FIG. 20a and FIG. 20b is a mechanism incorporated with the system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and is voluntarily called Smart Transcript. Smart Transcript is focused on a real-time description of what the table or chart is depicting based on a set of rules from the known Tagging, column Headers and row Labels, Second Order meta-data, shape of the chart, and any other relationship that may be extracted from the systems environment).
	 Although Ritchie teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose different changes that are metamorphically induced in order to conserve computational resources and Krishnamoorthy specifically teaches:
	…for a plurality of different changes that are metaphorically induced for the data from the data source…; (Krishnamoorthy Cols. 15-16 Lines 58-2 FIG. 5 depicts a schematic representation 500 of non-limiting illustrative examples of MR-Mutant mapping, in accordance with one embodiment of the present invention. Specifically, examples of one or more metamorphic relationships 310 (MR1-MR-m) and corresponding one or more mutants 410 (Mu1-Mu-n), and mapping 550 (C1-C5) between them is illustrated, as performed by the system. For instance, 
	….wherein the generation of the rank ordered list conserves computational resources by detecting and ordering, for the user, the one or more mirages without having to provide the user with access to the data in the one or more visualizations; (Krishnamoorthy Col. 7 Lines 23-34 the metamorphic relationship based code testing of the present invention is uniquely streamlined and effective for determining defects, root cause analysis and remediating the defects without undue processing time and without undue consumption of processing and memory resources. For instance, the mutated programs constructed during various iterations are stored in temporary memory locations that are easily accessible for compiling and running the program, which are then automatically (without human intervention) purged after the particular iteration or after termination of testing, thereby providing effective use of processing and memory resources (conserving resources)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie’s system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and is voluntarily called Smart Transcript and depicts a schematic representation 500 of non-limiting illustrative examples of MR-Mutant mapping of Kenthapadi as both are analogous art which teach solutions to identify graphical errors as taught in Ritchie ¶120-123 and have the mutated programs constructed during various iterations are stored in temporary memory locations that are easily accessible for compiling and running the program, which are then automatically purged after the 
	Although Ritchie in view of Krishnamoorthy teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose ranking the results based on a score and providing a result (output) of the rank and Jacinto specifically teaches:
	generating a rank ordered list of the one or more assessment results based on each corresponding assessment score; (Jacinto ¶60 the anomaly detection and analysis system 100 includes an anomaly analyzer 126 that generates a real-time analysis or summary of the anomalies. The real-time analysis is made possible by the anomaly analyzer 126 automatically classifying the anomalies into different anomaly items and ranking the different anomaly items. (An anomaly item is a grouping of anomalies based on a set of common features.)).
	providing a report to a user that includes the rank ordered list of the one or more assessment results that corresponds to the one or more mirages…; (Jacinto ¶61 the ranking is based on a scoring system that quantifies the severity or relevance of the anomalies using weighting and binary value conversion techniques to simplify and expedite ranking computation. In some embodiments, the ranking score of an anomaly item is computed based on the number of customers impacted by the anomalies of the item).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie in view of Krishnamoorthy’s system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and is voluntarily called Smart Transcript and generates a real-time analysis or summary of the anomalies of Jacinto as both are analogous art which teach solutions to identify graphical errors as taught in Ritchie ¶120-123 in view of Krishnamoorthy and automatically 
Ritchie teaches a computer-readable medium and a system on [72].  

(B)	As per Claims 3, 9, 15 and 21:
Specifically, Ritchie teaches:
wherein employing the one or more assessment models to determine the one or more assessment results, further comprises, evaluating the data associated with the one or more visualizations to determine one or more of missing or repeated records, spelling mistakes, drill-down bias, differing number of records by group, or misleading data selection; (Ritchie ¶20, 99, 103 afterwards, in step (930), the system works through the Keywords firstly trying to match the Label to whole word Keywords, then if unsuccessful to match the Label to part Keywords, then if still unsuccessful look for a wildcard match.  At least one embodiment of the present invention provides a method for defining a rules-based algorithm that would visually identify data errors based on the Labels and surrounding meta-data and allow for exploration by combining this with drill-down and instantaneously creation of a visual/animation). 

(C)	As per Claims 4, 10, 16 and 22:
wherein employing the one or more assessment models to determine the one or more assessment results, further comprises, evaluating the one or more visualizations to determine one or more types of mirage, including one or more of non-sequitur visualizations, over- plotting, concealed uncertainty, or manipulation of scales; (Ritchie ¶80 the scale of graphical 

(D)	As per Claims 5, 11, 17 and 23:
evaluating data associated with the one or more visualizations that is included in the data source and omitted from the one or more visualization; generating a portion of the one or more assessment results based on the evaluation; (Ritchie ¶125 In an exemplary embodiment of the present invention, as depicted in FIG. 21a, RichViewer allows for the instantaneous graphical comparison of two versions of the same source document for the meta-data. These versions can be across any time periods and for purpose of explanation the latest workbook (2102) has Header data out to FY18E whereas the older workbook (2104) has Header data to FY12E. The chart (2106) represents visible and hidden meta-data for the newer workbook with dates ranging from historical FY01 to FY13 and forecast FY14E to FY18E. The chart (2108) represents visible and hidden meta-data for the older workbook with dates ranging from historical FY01 to FY09 and forecast FY10E to FY12E).

(E)	As per Claims 6, 12, 18 and 24:
Although Ritchie in view of Krishnamoorthy teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose ranking the results based on a score and providing a result (output) of the rank and Jacinto specifically teaches:
	wherein providing the report, further comprises, generating one or more other visualizations that are associated with one or more of the one or more assessment models, the one or more assessment results, or the one or more mirages; (Jacinto ¶60-61 the anomaly 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie in view of Krishnamoorthy’s system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and is voluntarily called Smart Transcript and generates a real-time analysis or summary of the anomalies of Jacinto as both are analogous art which teach solutions to identify graphical errors as taught in Ritchie ¶120-123 in view of Krishnamoorthy and automatically classifying the anomalies into different anomaly items and ranking the different anomaly items  as taught in Jacinto ¶60-61.

Claims 2, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160350950 to Ritchie et al. (hereinafter referred to as “Ritchie”) in view of US 10642723 to Krishnamoorthy (hereinafter referred to as “Krishnamoorthy”) in further view of US 20210049143 to Jacinto et al (hereinafter referred to as “Jacinto”) and in even further view of US 20200372472 to Kenthapadi et al. (hereinafter referred to as “Kenthapadi”).

As per Claims 2, 8, 14 and 20:
Specifically, Ritchie teaches:
	comparing relationship variability differences of the one or more test visualizations to the one or more visualizations; (Ritchie ¶125-126 s depicted in FIG. 20b, an embodiment of the present invention provides a method (2100) for the instantaneous graphical comparison of two versions of the same source document for the meta-data on graphics on a computing device).
	Although Ritchie in view of Krishnamoorthy and in further view of Jacinto teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose generating test visualizations which are modified by the models and Krishnamoorthy additionally teaches:
	generating one or more test visualizations based on the one or more visualizations, wherein each test visualization is modified based on the one or more assessment models; (Krishnamoorthy Col. 16 Lines 18-32 FIG. 6 illustrates a high level process flow 600 for metamorphic relationship based code testing using mutant generators, in accordance with one embodiment of the present invention. One or more steps described with respect to the high level process flow 600 may be performed by the system 108 and/or more specifically, the MR-Mutant Generator code testing unit 200A. Through the process flow 600 the system 108 and/or more specifically, the MR-Mutant Generator code testing unit 200A are configured for identifying and remediating defects in an original program based on constructing at least one mutated program by distorting the original program, and analyzing expression of mutants in test results, particularly in the instances where the original program is a machine-learning model program or a deep-learning model program).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie in view of Krishnamoorthy and in further view of Jacinto’s system to 
	Although Ritchie in view of Krishnamoorthy and in further view of Jacinto teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose determining a probability score based on comparison of results where the probability is proportional to the magnitude of the differences and Kenthapadi additionally teaches:
determining the probability score that corresponds to detection of the one or more mirages based on the comparison, wherein the value of the probability is proportional to the magnitude of the compared relationship variability differences; (Kenthapadi ¶48-53 to detect and/or quantify bias in machine learning models 114, monitoring system 112 calculates distributions 120 of attributes 118 for qualified candidates 132 and rankings 116. Each distribution may include probabilities or proportions of different values of an attribute in the corresponding set of users. For example, a distribution of gender in a “top 100” ranking of candidates for a job may be represented as 0.4 male, 0.3 female, and 0.3 unknown. The skew metric may utilize the logarithm to allow skew on either side to be symmetric with respect to the ratio of the two 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie in view of Krishnamoorthy and in further view of Jacinto’s system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and have each distribution may include probabilities or proportions of different values of an attribute in the corresponding set of users of Kenthapadi as both are analogous art which teach solutions to identify graphical errors as taught in Ritchie ¶120-123 in view of Krishnamoorthy and in further view of Jacinto and have skew metric may utilize the logarithm to allow skew on either side to be symmetric with respect to the ratio of the two proportions. For example, a ratio of 0.5 or 2 between the proportion of the top k candidates with the attribute value in the ranking and the corresponding proportion of candidates with the attribute value in the set of qualified candidates may result in the same magnitude and opposite signs in the skew metric as additionally taught in Kenthapadi ¶48-53.
Although Kenthapadi does not directly pertain to the field of G06Q10/06393 Score-carding, benchmarking or key performance indicator [KPI] analysis, a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole, see MPEP 2141.01.  The prior art of record provides common essential elements, even though the prior art applied is not visualization error based but 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/9/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623